State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 23, 2015                     D-53-15
___________________________________

In the Matter of GOLDIE C.
   SOMMER, an Attorney.                     MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 1756568)
___________________________________


Calendar Date: June 22, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Sarah A. Leggio of counsel), for Committee on
Professional Standards.

     Goldie C. Sommer, Fairfield, New Jersey, pro se.

                             __________


Per Curiam.

      Goldie C. Sommer was admitted to practice by this Court in
1981 after being admitted in New Jersey in 1976, where she
maintains an office for the practice of law.

      By order entered May 16, 2014, the Supreme Court of New
Jersey suspended Sommer from the practice of law for one year for
violating Rule 8.4 (b) of the New Jersey Rules of Professional
Conduct by committing a criminal act that reflects adversely on
her honesty, trustworthiness or fitness as a lawyer. That rule
violation was premised upon Sommer's May 2013 conviction in the
United States District Court of the District of New Jersey, upon
her plea of guilty of the federal crime of conspiracy to
structure transactions in order to evade a bank reporting
requirement (see 18 USC § 371; see also 31 USC § 5324 [a] [3];
[d] [1]).
                              -2-                D-53-15

      As a result of the discipline imposed in New Jersey, the
Committee on Professional Standards moves for an order imposing
discipline pursuant to this Court's rules (see Rules of App Div,
3d Dept [22 NYCRR] § 806.19). Sommer replied to the motion, but
failed to raise any available defenses (see Rules of App Div, 3d
Dept [22 NYCRR] § 806.19 [d]), and, therefore, we grant the
Committee's motion. Moreover, having considered the nature of
Sommer's misconduct, her letter memorandum in mitigation and the
consequent discipline imposed in New Jersey, we conclude that she
should also be suspended from the practice of law in this state
for a period of one year (see Matter of Engelhart, 125 AD3d 1094,
1094 [2015]; Matter of Yannon, 117 AD3d 1380, 1381 [2014]).

     Lahtinen, J.P., Garry, Lynch and Clark, JJ., concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that Goldie C. Sommer is suspended from the
practice of law for a period of one year, effective immediately,
and until further order of this Court; and it is further

      ORDERED that, for the period of suspension, Goldie C.
Sommer is commanded to desist and refrain from the practice of
law in any form, either as principal or as agent, clerk or
employee of another; and Sommer is hereby forbidden to appear as
an attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further
                              -3-                  D-53-15

      ORDERED that Goldie C. Sommer shall comply with the
provisions of this Court's rules regulating the conduct of
suspended attorneys (see Rules of the App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court